Citation Nr: 1643885	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) from September 1, 2010 to September 22, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1955 to July 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the Veteran's claims folder.  In November 2014, the Board disposed of the issue of the rating to be assigned for prostate cancer, and remanded the issue of entitlement to TDIU to the RO for further development, to include RO consideration of extraschedular TDIU.  Subsequently, the RO did not refer the case to the Director of Compensation, but a February 2015 rating decision granted a total schedular rating for coronary artery disease, effective September 23, 2014.  The periods during which the Veteran has a schedular total rating render the TDIU issue moot, so the issue on appeal has been recharacterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to maintain gainful employment due to his service connected disabilities (prostatic adenocarcinoma, coronary artery disease, and erectile dysfunction, which have a combined rating for compensation of 100 percent prior to September 1, 2010 and from September 23, 2014; and of 50 percent from September 1, 2010 to April 1, 2013; and of 60 percent from April 2, 2013 to September 22, 2014).  At a February 2010 VA genitourinary examination, the examiner noted that the Veteran was a retired maintenance worker and opined that his frequent urination due to his prostate adenocarcinoma "makes work not feasible".  In a March 2010 statement, a friend of the Veteran stated that "under the current circumstances [the Veteran] is not employable.  No one would hire him on these circumstances that he is constantly going to the bathroom."  

At his August 2014 hearing, the Veteran had testified that his highest level of education was completing the 7th grade.  He also testified that he had performed engineering work during his 20 years in the Coast Guard.  That was a physical job involving work on big engines.  After service he had a 28 year career in maintenance.  This was also a physical job involving work such as painting, remodeling, and outdoor equipment maintenance.  He further testified that he had never had a sedentary job and had always worked physically with his hands.  He stated that one of his reasons for retiring was that he had been told by his employer that he would have to go back to school and learn how to operate a computer, and he had never had formal computer or typing training before.  His representative also asserted that an employer may not appreciate someone having to get up every 45 minutes to use the restroom, and the Veteran would have do this in a sedentary type employment setting because of his prostate condition.  

There is evidence of unemployability due to service-connected disabilities from September 1, 2010 to September 22, 2014, but the Veteran's combined ratings during that time period have been 50 and 60 percent, which is not high enough for consideration of schedular entitlement to TDIU.  Schedular consideration would require at least one disability rated at 60 percent or more; or multiple disabilities one of which is 40 percent or more, with a combined rating of 70 percent.  38 C.F.R. § 4.16 (2015).  

Given this evidence, the Board finds the matter must be referred to VA's Director, Compensation Service for consideration of whether a TDIU may be granted on an extraschedular basis.  38 C.F.R. § 4.16 (b).  The Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Regrettably, the Board is without authority to grant the Veteran's claim on an equitable basis and must follow the specific provisions of law governing extraschedular TDIU claims.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please refer the claim for TDIU to the Director, Compensation Service, to determine whether an extra-schedular TDIU rating is warranted at any time between September 1, 2010 and September 22, 2014.  In so doing, the AOJ should note the information mentioned above concerning the Veteran's education and past work experience and the impact his service-connected disabilities reportedly have on his employability.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

